Citation Nr: 1114944	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  05-37 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative joint disease of the left shoulder, to include as secondary to service-connected residuals of a left elbow injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk





INTRODUCTION

The Veteran served on active duty from February 1961 to July 1983. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2004 rating decision in which the RO denied service connection for degenerative joint disease of the left shoulder.  In December 2004, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2005 and the Veteran filed a substantive appeal in November 2005.

The Board notes that, while the Veteran previously was represented by the North Carolina Division of Veterans Affairs (as reflected in a January 2004 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In a December 2005 letter, the North Carolina Division of Veterans Affairs revoked its representation.  However, in January 2006, the Veteran submitted a VA Form 21-22, appointing The American Legion as his representative.  The Board recognizes the change in representation.

In January 2008, the Board remanded the Veteran's claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim (as reflected in an October 2010 supplemental SOC (SSOC)) and returned the matter on appeal to the Board for further consideration.

In January 2011, the Veteran submitted additional evidence directly to the Board without a waiver of initial RO consideration of the evidence.  This evidence consisted of a written statement by the Veteran.  The Veteran's statement is repetitive of the evidence of record and does not contain any new information regarding the Veteran's claim for service connection.  Under these circumstances, the evidence is not considered pertinent additional evidence warranting a remand pursuant to 38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  Although the Veteran injured his left shoulder and his left elbow during service, no left shoulder disability was shown until many years after service, and the most persuasive medical opinion on the question of whether there exists a medical nexus between current degenerative joint disease of the left shoulder and service or service-connected left elbow disability weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for degenerative joint disease of the left shoulder, to include as secondary to a left elbow disability, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a January 2004 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for service connection for degenerative joint disease of the left shoulder.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The October 2004 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the January 2004 letter-which meets Pelegrini's content of notice requirements-also meets the VCAA's timing of notice requirement.  

A March 2006 letter provided the Veteran with general information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the March 2006 letter, and opportunity for the Veteran to respond, the February 2007 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and Army Medical Center treatment records, and the reports of September 2004 and October 2010 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claim for service connection for degenerative joint disease of the left shoulder is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  [Parenthetically, the Board notes that, effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  However, given the basis for the denial, as noted below, any further discussion of the amendment is unnecessary.]

Service connection may be presumed, for certain chronic diseases, such as arthritis, which develop to a compensable degree (10 percent for arthritis) within a prescribed period after discharge from service (one year for arthritis), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for degenerative joint disease of the left shoulder, claimed as secondary to service-connected left elbow disability, must be denied. 

The evidence of record clearly establishes that the Veteran has current degenerative joint disease of the left shoulder, as reflected, for example, in an October 2010 VA examination report.  However, the record simply fails to establish that his degenerative joint disease of the left shoulder is medically related to either service or service-connected left elbow disability.

The Veteran's service treatment records reflect evaluation for left shoulder injuries on two occasions.  A November 1962 treatment record notes that the Veteran injured his left shoulder one and one-half week prior.  Treatment records from February 1977 reflect treatment for a left shoulder and foot injury the Veteran sustained while playing racquetball.  The records also reflects a left elbow injury in December 1969 with follow-up evaluations in February and March 1970.  No left should injury or pain was noted in conjunction with the left elbow injury.

In his July 1983 report of medical history, the Veteran did not report any left shoulder pain or injury residuals.  At separation in July 1983, examination of the upper extremities was normal.  

The first post-service medical evidence of a left shoulder disability is a May 2003 radiologic examination report from Womack Army Medical Center.  The impression was degenerative changes of the left shoulder.  VA treatment records reflect evaluation for a left shoulder disability in February 2004.  The VA treatment records note that the Veteran experienced pain with motion of the left shoulder.  The impression was osteophyte, and the records indicate that the onset of the condition was 2003.  A March 2004 letter from Dr. Melvin notes that the Veteran experienced left shoulder pain for the past 2 years and that he has some arthritis of the left shoulder.

Here, the post-service evidence reflects no documented indication of a left shoulder disability for 19 years after active military service.  Clearly, such time period is well beyond the presumptive period for establishing service connection for degenerative joint disease as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  The Board also points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board also notes that the record contains conflicting medical opinions on the question of whether the Veteran's current degenerative joint disease is related to either his military service or service-connected left elbow disability.  On one hand, Dr. Melvin attributed part of the Veteran's current left shoulder pain to his service-connected left elbow disability.  On the other hand, September 2004 and October 2010 VA examiners opined that the Veteran's degenerative joint disease of the left shoulder was not related to either service or service-connected left elbow disability.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  See also Obert v. Brown, 5 Vet. App. 30 (1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

As indicated, in a March 2004 letter, Dr. Melvin attributed the Veteran's current left shoulder pain, in part, to the Veteran's service-connected left elbow disability.  Dr. Melvin noted that the Veteran's left shoulder range of motion is limited due to an in-service injury and that the Veteran has complained of left shoulder pain for the past 2 years.  Regarding the Veteran's left shoulder pain, he opined that "the severity in part is secondary to the prior injury to his left elbow."  Dr. Melvin made this statement despite his finding that the Veteran has some arthritic change of the left shoulder.  The letter from Dr. Melvin does not indicate that he reviewed the Veteran's service treatment records or the claims file.  While failure to review the claims file is not fatal to the opinion (see Nieves-Rodriguez, 22 Vet. App. at 304), consideration of the relevant history is a factor in evaluating medical opinions.  In addition, Dr. Melvin's statement provides no rationale to support his opinion.  The Board notes that, in assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens, 11 Vet. App. at 382.  For these reasons, the March 2004 opinion from Dr. Melvin is afforded little probative weight.

By contrast, the other medical opinions of record are not supportive of the claim.  

In a September 2005 addendum opinion, the September 2004 VA examiner noted that it was unlikely that the Veteran's degenerative joint disease and left shoulder pain were related to any incident of service or service-connected left elbow disability.  However, the examiner also noted that this was speculative and that he could not provide a definite opinion without resorting to speculation.  Thus, the Board is affording this opinion little probative weight.

The Board finds most probative the opinion of the October 2010 VA examiner on the medical nexus question.  In the October 2010 VA examination report, the examiner provided an opinion that it is less likely that the Veteran's current degenerative joint disease of the left shoulder was related to service or service-connected left elbow disability.  The Board notes that the examiner rendered this opinion after thoroughly reviewing the claims file and the medical records and examining the Veteran.  Importantly, the examiner fully considered the Veteran's in- and post-service treatment records in concluding that there was no evidence that the Veteran's in-service left shoulder injuries or his in-service left elbow injury were related to current degenerative joint disease of the left shoulder.  

The examiner also provided a rationale for his opinion; stating that the Veteran did not report any residual left shoulder pain or symptoms following the injuries or at his separation examination.  He further noted that in order for the degenerative changes of the left shoulder to be related to the Veteran's left elbow disability, he would have had to injure his left shoulder at the time he injured his left elbow and that the Veteran would have experienced residual symptoms at the time of his in-service left shoulder injuries (or left elbow injury) or soon thereafter.  Moreover, the October 2010 VA examiner's opinion is supported by other evidence of record.  Specifically, the Veteran's July 1983 separation examination does not reflect any left shoulder abnormalities or pain, and the March 2004 letter from Dr. Melvin notes that the Veteran's left shoulder pain began 2 years prior.  Thus, the most persuasive, competent opinion on the question of etiology of current degenerative joint disease weighs against the claim.

Furthermore, as regards any direct assertions by the Veteran and/or his representative that there exists a medical nexus between current degenerative joint disease of the left shoulder and either service or service-connected left elbow disability, the Board finds that such assertions provide no basis for allowance of the claim.  The matter of medical etiology of current degenerative joint disease of the left shoulder is a matter within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate training and expertise, neither is competent to render a probative opinion on the medical matter on which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for degenerative joint disease of the left shoulder, to include as secondary to service-connected residual of a left elbow injury, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for degenerative joint disease of the left shoulder, to include as secondary to service-connected residuals of a left elbow injury, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


